Citation Nr: 1726735	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-09 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), major depression, and panic disorder from November 13, 2008, and entitlement to an evaluation greater than 50 percent from June 20, 2013.

2.  Entitlement to an extraschedular evaluation for PTSD with major depression and panic disorder.  

3.  Entitlement to an extraschedular disability rating for status post loop electrosurgical excision procedure (LEEP) with hemorrhaging. 

4.  Entitlement to an extraschedular disability rating for restrictive lung disease.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 2005 to November 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in September 2014.  

In March 2015, the Board denied an initial schedular rating in excess of 10 percent for restrictive lung disease.  A search of the online docket database on the website of the United States Court of Appeals for Veterans Claims (Court) shows that the Veteran did not appeal that portion of the Board's decision.  

At that time, the Board also remanded the issues remaining on appeal to the RO for additional development and consideration.  This included the issue of entitlement to an initial compensable schedular rating for status post LEEP with hemorrhaging.  Upon remand, the RO issued a rating decision in March 2016 granting an initial 30 percent schedular rating for this disability.  This is the maximum schedular evaluation available under the applicable rating schedular, 38 C.F.R. § 4.116, Diagnostic Code (DC) 7612.  Because no higher schedular rating is available, and because the issue of entitlement to a higher extraschedular rating is separately on appeal, the remanded issue has been granted in full and is no longer on appeal.  

In an October 2013 rating decision, the RO characterized the service-connected psychiatric disability as major depression and panic disorder (previously rated as adjustment disorder with depression).  In an April 2016 supplemental statement of the case (SSOC), the RO characterized the service-connected psychiatric disability as PTSD with major depression and panic disorder.  For purposes of resolving this appeal, the Board has retained the more expansive characterization reflected in the April 2016 SSOC.  

Following the last adjudication of the case by the RO in the April 2016 SSOC, the Veteran submitted additional pertinent evidence in support of her appeal.  The Veteran filed her substantive appeal in March 2013, which was after February 2, 2013.  The Veteran has not requested in writing that the RO initially review such evidence.  Therefore, this new evidence is subject to initial review by the Board.  See 38 U.S.C. § 7105(e)(1).

In June 2017, the Veteran's representative motioned to have the case advanced on the docket.  The Board will grant the motion to advance the case on the docket as there is sufficient evidence of financial hardship.  See 38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).

The issues of entitlement to increased schedular and extraschedular ratings for PTSD, major depression, and panic disorder are decided herein below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD with major depression and panic disorder has most nearly approximated a disability level involving occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

2.  The signs and symptoms of the Veteran's PTSD, major depression and panic disorder are contemplated by the rating schedule.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial 50 percent disability rating prior to June 20, 2013, but not higher, for PTSD with major depression and panic disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130 DC 9434 (2016). 

2.  The criteria for an extraschedular rating for PTSD, major depression, and panic disorder, are not met.  38 U.S.C.A § 1155 (West 2014); 38 C.F.R. § 3.321 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


I.  Schedular Rating 

The Veteran is seeking a higher initial rating for PTSD, major depression, and panic disorder .  The appeal period now before the Board begins November 13, 2008, which is when service connection went into effect for this condition.  See Fenderson v. West, 12 Vet. App. 119 (1999).  This disability has been assigned a 30 percent rating prior to June 20, 2013, and a 50 percent rating beginning from that date.  

As an initial threshold matter, the Board takes notice of a January 2016 VA examination, which indicates that the Veteran may have an additional psychiatric condition involving Female Sexual Arousal Disorder (FSAD) associated with her service-connected LEEP with hemorrhaging.  That diagnosis is a separate condition, which is not included in the current psychiatric disability.  If that condition becomes service-connected at a later date, a disability rating will be assigned on the basis of that diagnosis.  Amberman v. Shinseki, 570 F.3d 1377, 1380-81 (Fed. Cir. 2009).  The claims file does not indicate an intent to apply for service connection for FSAD, therefore the Board has not referred it in the introduction section herein above.  

A.  Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Evaluations of mental health disorders are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 F.R. 52695 (1996).  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, section 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Id. at 117-18.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a veteran's symptoms affecting her level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Amberman, 570 F.3d at 1380; see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (Aug. 4, 2014). 

B.  Discussion

In this case, the Board finds that an initial 50 percent rating is warranted for the Veteran's disability for the entire rating period on appeal rather than solely the more recent period.  

The Veteran underwent a VA examination in September 2009, which was within one year of her November 2008 separation from service.  At that VA examination, it was found that she was not feeling motivated to get out to deal with others in the community, and she had depressed mood.  This is consistent with disturbances of motivation and mood.  The VA examiner also directly found that the Veteran had difficulty establishing and maintaining effective work/school and social relationships because she had trouble getting along with her superiors.  These symptoms are consistent with a 50 percent rating to the extent they tend to demonstrate an occupational and social impairment with reduced reliability and productivity.  

Subsequent evidence is consistent with this September 2009 VA examination.  In March 2011, for example, the Veteran complained of daily anxiety with panic attacks in high stress situations.  

Even if all of the symptoms enumerated at the 50 percent are not present, the symptoms that are present tend to demonstrate an occupational and social impairment with reduced reliability and productivity due to such symptoms.  See 38 C.F.R. § 4.21 (it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified).  For instance, it was noted in January 2011 that she had to quit her job at a commissary due to stress; she had passed out at work and was hospitalized.  

The Board also finds significant that the current 50 percent rating was assigned based on the results of a June 2013 Disability Benefits Questionnaire (DBQ) completed by the Veteran's treating VA psychiatrist.  This DBQ identifies symptoms involving depressed mood, anxiety, panic attacks that occurred weekly or less often, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  These findings are nearly identical to those found by the September 2009 VA examination.  This indicates that the 50 percent disability level had arisen by the time of the earlier examination.   Thus, an initial 50 percent disability rating is warranted for the entire rating period on appeal.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015).

A 70 percent rating is not warranted at any time since the award of service connection.  On this point, the evidence does indicate some symptoms at the higher level.  For instance, the September 2009 VA examiner found the Veteran to display behavior that was grossly inappropriate with examples of losing her temper during the examination, saying that the office staff was rude to her and saying that sometimes when people are pushed too far, they snap.  The Board notes that this characterization of her behavior is consistent with her behavior documented throughout the medical records.  For instance, in March 2011, it was noted that she continued to have a hard time getting along with people, being irritable with people, including at work.  In January 2011, it was found that she appeared to have an underlying personality style that precipitates some of her interpersonal problems.  To this extent, as the effects of that nonservice-connected personality style, have not been adequately separated from the service-connected disability, this symptomatology cannot be separated from disability rating for the service-connected disability.  See Mittleider v. West, 11 Vet. App.181, 182 (1998).  Thus, there is some evidence of grossly inappropriate behavior.

There is also some evidence of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  For instance, the June 2013 DBQ explicitly endorsed this level of functioning.  Notably, however, the DBQ asked the psychiatrist to check all symptoms that applied to the Veteran, and the psychiatrist did not mark an impaired judgment, impaired abstract thinking, or any of specific symptoms enumerated at the 70 percent level.  Thus, the assessment indicating a 70-percent disability level is inconsistent with the rest of the DBQ.  

Outside of this DBQ, the evidence is inconsistent with a disability level at the 70-percent level.  The Veteran has repeatedly and regularly denied suicidal ideation.  She has reported, as noted in June 2014, being obsessive compulsive due to liking to have "things arranged, neat and tidy."  In August 2014, this was noted to be ego syntoic and did not meet the criteria for a diagnosis of obsessive compulsive disorder.  In either event, this is not shown to interfere with routine activities.  To the contrary, this behavior was, in fact, shown to be a routine activity.  At the January 2016 VA examiner examination, she denied having problems with activities of daily living, instead explaining that cleaning "calms me down."  

There has been no showing of speech intermittently illogical, obscure, or irrelevant.  Her speech has been intermittently described as rapid and pressured, such as in January 2011, July 2013, June 2014, and July 2015.  It has otherwise been found normal, such as in September 2009, March 2011, June 2013, and January 2016.  It has not, however, been described as intermittently illogical, obscure, or irrelevant. 

There has been no evidence of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively. The September 2009 VA examiner found that the Veteran's symptoms affected her total daily functioning, which resulted in problems with sleep and inability to seek gainful employment, and that she occasionally had some interference in performing activities of daily living because she had anger and irritability.  However, this examiner concluded that this did not affect the ability to function independently.  After this VA examination, the Veteran continued to function independently.  She took care of her children and obtained a job in her chosen field of accounting.  At the January 2016 VA examination, she denied having any problems with activities of daily living.   

Next, there is some evidence of irritability, but not impaired impulse control such as unprovoked irritability with periods of violence.  She continuously complained of irritability, such as in October 2010, March 2011, April 2013, January 2014, and at the January 2016 VA examination, where it was noted she had irritability on a constant basis.  She was given a month off from work in January 2014 due to being irritable with customers at the department store where she worked.  The medical records also refer to a history of domestic violence.  However, this was prior to the period of appellate review.  In July 2015, she reported a past incident where she threatened VA providers and having the police called (although this incident is not documented in her VA medical records).  Otherwise, she complained in February 2017 of having violent thoughts of throwing a chair at a coworker, but she did not act on these thoughts.  This indicates some degree of impaired impulse control, but not rising to the comparable level of having periods of violence.  There is otherwise no indication of impaired impulse control.  

There is no indication of spatial disorientation or neglect of personal appearance and hygiene.   

There has been some indication of difficulty in adapting to stressful circumstances (including work or a worklike setting).  The September 2009 found that she had difficulty establishing and maintaining effective work/school and social relationships because she had trouble getting along with her superiors.  In October 2010, she was working 25 hours per week on a graveyard shift at a commissary, but in January 2011, she reported quitting this job due to stress.  By March 2011, she reported working as a bed maker at a hospital although she had a panic attack in a high stress situation where she encountered a deceased patient.  (At the January 2016 VA examination, she reported leaving this job due to that incident.)  She also worked a second job during this time at the department store.  As indicated, in January 2014, she reported being given a month off from work due to being irritable with customers.  By the time of the January 2016 VA examination, she had worked for a year in accounting, where she felt well respected by her supervisor, who provided her the necessary work space to manage her emotions.  Yet, a February 2016 RO email described the Veteran's PTSD as "hit[ting] the roof and she went to talk to her boss about quitting which threw her into a conundrum because her entire identity is in her ability to work."  Again, her employer "said they would work with her and put her in the back of the office [as] she was not the only one with this condition."  Then, according to this email, "two weeks later they all got notices of layoff coming she has not heard anything else."  In July 2016, she complained of having a very stressful job working in payroll (indicating that she had not been laid off).  In February 2017, she was having panic attacks every day due to significant stress at work.  She also complained in March 2017 of a temporary supervisor at work, whom she felt was disrespectful.  This indicates that there was been some degree of difficulty in adapting to stressful circumstances (including work or a worklike setting).

There has also been some evidence of an inability to establish and maintain effective relationships.  In July 2010, she reported having no friends or social activities.  In October 2010, she reported her routine as going to school, raising her children, and going to work.  She has repeatedly complained of a hard time getting along with people, such as in March 2011.  She had ongoing custody issues with her daughter's father.  In January 2014, she complained of having a harder time getting along with people, being irritable with people, including relatives, people at Church, and her children.  In June 2014, she again reported interpersonal conflicts at work and in the community.  She reported preferring to be alone and she did not trust people.  At the January 2016 VA examination, she reported a positive relationship with her children.  She also reported having been engaged four times in the past with the most engagement ending after she learned that her fiancé suffered from erectile dysfunction and, prior to that, in 2006 she was assaulted by her fiancé after she experienced a significant amount of conflict.  She also reported in the recent past, having peer relationships; she spent time working, picking up her children and going to her children's sporting events. This evidence, together with the evidence of ongoing interpersonal conflicts at work, indicates some degree of an inability to establish and maintain effective relationships.  Because she maintained a positive relationship with her children, however, it cannot be found that she had an inability to establish and maintain all effective relationships.  

Even with such symptoms, a 70 percent disability level is not more nearly approximated because the impact of these symptoms as a whole did not result in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

With regard to work, as indicated, she has had some difficulty adapting to a stressful work environment.  However, there was not a deficiency.  She specifically indicated at a VA Vocational Rehabilitation assessment in August 2012 that her service-connected disability did not involve any work impairment.  She then indicated to VA Vocational Rehabilitation in September 2012 that she could be abrasive and have problems working around others, but her service-connected disabilities "will not impede her ability to obtain and maintain employment."  As indicated, she had a six month period of unemployment around May 2013, but otherwise worked during the appeal period, including by obtaining full-time employment in the field of accounting even if there has been an ongoing difficulty adapting to the stressful work environment.  Thus, by her own statements, her unemployment was not a result of her service-connected impairments.  
  
With regard to school, she took college courses and reported in May 2013 that she was studying accounting because she "love[s] numbers," but reported in January 2014 that she failed her classes at a community college due to poor concentration.  She then appears to have completed her Bachelor's degree as indicated by a February 2017 VA Mental Health consultation referring to her taking a temporary break from a Master's Degree program in accounting.  

With regard to family relations, as indicated, the Veteran maintained a positive relationship with her children.  

With regard to judgment, her judgment was not impaired in September 2009, July 2015, or February 2017.  Her judgment was found to be fair in October 2010, January 2014, June 2014, October 2016, and February 2017.  There has been no impairment in thinking.  Regarding mood, she had a depressed mood beginning with the September 2009 VA examination.  There was "some improvement in mood" in June 2013, but was "variable" (depressed and anxious) by June 2014.  At the January 2016 VA examination, her mood was again depressed.  

In this regard, as noted previously the Veteran's VA treatment provider marked the box in the June 2013 DBQ indicating that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  However, the treatment provider did not mark any of the boxes later on the DBQ indicating an inability to establish and maintain effective relationships, impairment judgment, or impaired abstract thinking.  Thus, the unexplained check mark on the DBQ indicating a 70 percent disability level is an unexplained conclusory assessment, which conflicts with the remainder of the DBQ.  See 38 C.F.R. § 4.126(a); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also, e.g., Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  Thus, a higher rating cannot be based alone on the check mark on this DBQ.  Furthermore, the January 2016 VA examiner marked the box equating to a 50-percent level of impairment with noted symptoms equating to that level, which is consistent.

Overall, when evaluating the evidence from a holistic perspective, the Board finds that a 70 percent rating is not warranted at any point during the appeal period.  This is so by a preponderance of the evidence; thus, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, an initial 50 percent rating, but not higher, is more nearly approximated throughout the appeal period.  See 38 C.F.R. § 4.7.


II.  Extraschedular Rating

In view of the procedural history of the case, the Board will also address whether a higher extraschedular rating for PTSD with major depression and panic disorder is warranted.  

A.  Applicable Law

To afford justice in exceptional situations, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See id.; Thun v. Peake, 22 Vet. App. 111, 115 (2008).

B.  Discussion

Here, referral for extraschedular consideration is not warranted for the psychiatric disability.  

With regard to the service-connected psychiatric disability, the disability rating itself is based on the effects of the signs and symptoms of mental disorders.  See 61 Fed. Reg. 52695; see also Bankhead v. Shulkin, No. 15-2404, 2017 U.S. App. Vet. Claims LEXIS 722, at *25 (U.S. Vet. App. May 19, 2017).  Thus, the rating schedule encompasses all psychiatric symptoms manifested by the Veteran's disability as the listed symptoms are examples and the impairment level goes to total impairment.

Outside of the Veteran's psychiatric-specific symptoms, she reported to VA in January 2014 that her hair had been falling out and she was told it was due to stress.  In June 2014, she complained of significant nausea related to her psychiatric medication.  She then complained in October 2014 that she had dizziness related to stress at work.  In July 2016, she complained of a sexual dysfunction related to her medication.  These physical manifestations, even if not directly contemplated by the rating schedule for evaluating mental disorders, cannot justify referral for extraschedular consideration because the rating schedule provides for such physical conditions to be evaluated using a diagnostic code which represents the dominant (more disabling) aspect of the condition.  See 38 C.F.R. § 4.126(d).  Likewise, any disabling conditions that result from medication for a service-connected mental disorder and that warrant more than a ten percent evaluation can be service-connected and separately evaluated under an appropriate diagnostic code.  See 61 Fed. Reg. 52695; see,.e.g., 38 C.F.R. § 4.118, DCs 7830, 7831 (for evaluating alopecia).  Thus, the physical effects of her service-connected psychiatric condition, as noted, are directly contemplated by the rating schedule and cannot serve as a basis for extraschedular referral.  (The Veteran has not actually filed an intent to claim service connection for these secondary medical issues; therefore, the Board has not referred them to the RO for further action.)  

Accordingly, the claim for an extraschedular rating for the disability, to include whether referral is needed, is denied.  38 C.F.R. § 3.321.  


ORDER

An initial 50 percent schedular rating for PTSD, major depression and panic disorder, but not higher, is granted, subject to the law and regulations governing payment of monetary benefits.

An extraschedular rating for PTSD, major depression and panic disorder, is denied. 


REMAND

The Board finds that the claims for an extraschedular rating for LEEP with hemorrhaging and restrictive lung disease, plus the intertwined claim for a TDIU, should be remanded for further development.  

Regarding the LEEP with hemorrhaging, a VA examination was last conducted in January 2016.  That VA examiner noted that a conventional pelvic exam was precluded because the Veteran was so tender on abdominal examination of her pelvis.  Although the January 2016 VA examiner's comment could be regarded as a failure by the Veteran to cooperate, the VA examiner relied on the Veteran's report that she had an upcoming gynecological consultation at a private facility, at which time a more-detailed workup was expected.  The VA examiner recommended that the records of that gynecologic examination be forwarded for review to allow for preparation of an addendum.  

In light of the examiner's recommendation, the RO sent the Veteran a letter in February 2016 asking that she authorize VA to obtain those records.  She did not respond.  The RO also contacted the private medical facility directly in March 2016, and was told that the Veteran did not have any upcoming gynecological appointments.  Thus, it is unclear if the January 2016 VA examiner was mistaken or misunderstood the Veteran.  

In either event, the January 2016 examination is incomplete, and not adequate to resolve the appeal, to the extent the VA examiner specifically found that the examination could not be completed at that time.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board declines, at present, to find that the Veteran's actions represent a failure to cooperate at the January 2016 VA examination as it appears both the Veteran and the VA examiner intended to allow the non-VA facility to complete that physical portion of the evaluation.  Accordingly, a new examination is needed.  

Additionally, the non-VA records should be requested and obtained on remand, as well as updated VA records.

Regarding the restrictive lung disease, the Veteran's representative argued in a May 2016 brief that a remand for a new VA examination was needed since the last VA examination, which was conducted on September 17, 2009, was over 6 years old and too old to adequately evaluate the disability.  In light of these contentions, a remand is necessary to arrange for new VA examination.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

The claim for a TDIU is procedurally intertwined with the remanded extraschedular rating issues.  As such, the Board will also remand the TDIU issue.

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran a letter requesting that she submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, to specifically include further evaluation and/or treatment for her gynecological condition.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

2.  Obtain updated VA treatment records dated since March 2017.

3.  After completing all development set forth in paragraphs 1-2 above, arrange for the Veteran to undergo appropriate VA examinations to evaluate the severity of her service-connected respiratory and gynecologic conditions.  

Accordingly, each examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's respiratory and gynecologic conditions.  

In doing so, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with each condition, including all associated functional effects.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

The examiner is also asked to comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused solely by the service-connected disabilities.  The examiner should, for instance, describe the limitations and restrictions imposed by her service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six hours per day. 

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the remanded claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC.  The Veteran and her representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


